
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 179
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 8, 2009
			Received
		
		CONCURRENT RESOLUTION
		Providing for a joint session of Congress
		  to receive a message from the President.
	
	
		That the two Houses of Congress assemble in
			 the Hall of the House of Representatives on Wednesday, September 9, 2009, at
			 8:00 p.m., for the purpose of receiving such
			 communication as the President of the United States shall be pleased to make to
			 them.
		
	
		
			Passed the House of
			 Representatives September 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
